Citation Nr: 9911783	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-24 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  He died in March 1995.  Appellant, the surviving 
spouse of the veteran, seeks Dependency and Indemnity 
Compensation.  Appellant claims service connection for the 
cause of the veteran's death.
 
The case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in May 1995 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

On a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, submitted by the 
veteran in May 1995, she identified The American Legion, in 
care of the State of Alabama Department of Veterans Affairs, 
as her accredited representative.  As The American Legion 
noted, in a February 1999 memorandum prepared by that 
organization for Board consideration, this form identifies 
multiple organizations as the appellant's accredited 
representative, and does not comply with statutory and 
regulatory provisions that pertain to the appointment of 
representation before VA.  The American Legion has 
accordingly requested that this case be remanded in order to 
afford the appellant an opportunity to clarify the question 
of representation.  

In her claim, the appellant alleges that the veteran had two 
service-connected disabilities that either caused or 
contributed substantially or materially to the cause 

of death.  The evidence in the veteran's claim folder shows 
that he had service-connected malaria and an old left ankle 
fracture, each of which had been rated as noncompensable.  
The claims folder contains the veteran's service medical 
records but does not include any subsequent medical records.  
Additionally, the death certificate cites the cause of death 
as pneumonia due to or as a consequence of metastatic renal 
cancer due to or as a consequence of malignant melanoma.  The 
death certificate is silent as to the approximate interval 
between onset and death.  

After a review of the record, it is the decision of the Board 
that additional development of the evidence would be helpful.  
In particular, the Board is of the opinion that the clinical 
records of the veteran's treatment at the Baptist Medical 
Center Princeton prior to his death would be probative, as 
would any private medical records of the veteran.  

Accordingly, the case is REMANDED for the following:
		
1.  The RO should request that the 
appellant identify which organization, if 
any, she wishes to act as her accredited 
representative before VA, and, if 
necessary, to submit to the RO a properly 
executed VA Form 21-22.

2.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who accorded 
the veteran treatment for his malaria, 
left ankle, metastatic renal cancer, 
and/or malignant melanoma.

3.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 

medical records, if necessary, the RO 
should request that all health care 
providers identified by the appellant 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran for his malaria, 
left ankle, metastatic renal cancer 
and/or malignant melanoma.  The RO 
should, in particular, request that the 
Baptist Medical Center Princeton, 
Birmingham, Alabama 35211 furnish legible 
copies of all clinical records prepared 
in conjunction with its treatment of the 
veteran.

4.  The RO should advise the appellant 
and her representative, if any, that 
additional evidence may be submitted on 
behalf of the appellant's claim while 
this case is in remand status.

5.  If the appellant appoints as her 
accredited representative an organization 
that has not previously submitted 
argument on her behalf, that organization 
should be afforded an opportunity to do 
so.

6.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for cause of 
the veteran's death can now be granted.  
If the decision remains adverse to the 
appellant, she and her representative, if 
any, should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, as appropriate.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


